Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a First Office Action Non-Final on Merits. Claims 1-22 are currently pending and have been considered below. 
Priority
The present application, filed on 12/14/2018, claims priority to Provisional Application 62/661,620, filed on 04/23/2018-.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-22 are directed to a method (i.e. a process). Thus, each of these claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.	
Step 2A: Prong One: Abstract Ideas 
is a process that, under its broadest reasonable interpretation, falls under at least the abstract grouping of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), (as the claims discuss receiving a review request from a reviewer, determining whether the reviewer is eligible to review the provider and receiving a review submission response from the reviewer (Claim 1), receiving a review request from a reviewer and receiving a review submission response from the reviewer (Claim 12), information pertaining to a service provider, receiving an inquiry submission from a requestor, retrieving provider information (Claim 18). Claims are reviewing service providers which is a business relation and certain methods of organizing human activity).
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the concept of receiving a review request from a reviewer, determining whether the reviewer is eligible to review the provider, transmitting the review creation response to the reviewer, and receiving a review submission response from the reviewer (Claim 1), receiving a review request from a reviewer, transmitting the review creation response to the reviewer, and receiving a review submission response from the reviewer (Claim 12), accessing information pertaining to a service provider, receiving an inquiry submission from a requestor, retrieving provider information and transmitting the provider review information to the requestor (Claim 18). In particular, the claims only recites the additional elements – a database, text message(s) and URL for webpage. These computer elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a computer merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a wherein the database associates the review of the provider to the provider phone number and also associates the review as provided by the reviewer; wherein the database associates the review of the provider to the provider phone number and also associates the review to the reviewer phone number; wherein the review data includes at least a provider classification and a plurality of feedback indications; notifying the reviewer that the review has been successively submitted; and database associates the review of the provider to the provider phone number and also associates the review as provided by the reviewer; updating consolidated review indicia pertaining to the provider based on at least a portion of the review data for the review of the provider; determining whether the provider is a top provider for an area affiliated with the provider; wherein the transmitting of the review creation response and the subsequent receiving the review submission response are performed by a plurality of steps; wherein each of the plurality of steps includes a text message, wherein the transmitting of the review creation response to the reviewer is performed over a series of text messages, and wherein the subsequently receiving the review submission response from the reviewer is performed over a series of text messages, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 12 and 18.
Step 2B: 		
Figures 1-3 and 16 and para 00125, which recites “FIG. 16 shows an exemplary computer system 1600. One or more of the exemplary computer systems are suitable for use with at least one embodiment of the invention. The computer system 1600 includes a display/monitor 1602 having a single or multi-screen display, touch screen, (or multiple displays), a cabinet 1606, an input device 1608 (e.g., keyboard), input device 1610 (e.g., a mouse, input surface, buttons, speakers, controller, etc. The cabinet houses the computer system. The cabinet can, for example, be the casing of a smart phone, a laptop, a tablet, a desktop computer, a server computer, etc.” Thus, the specification spells out different generic equipment and parameters that might be applied using the concept and the particular steps such conventional processing would entail based on the concept of information access under different scenarios. Thus, the claims at issue amount to nothing significantly more than instructions to apply the abstract idea using some unspecified, generic computer. The use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014). Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Therefore the computer elements amount to mere instructions to apply the exception. See MPEP 2106.05(f). 
		With respect to the database(s), accessing data from a database is nothing more than what is well-known, routine and conventional at the time of the invention (See Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 : wherein the database associates the review of the provider to the provider phone number and also associates the review as provided by the reviewer; wherein the database associates the review of the provider to the provider phone number and also associates the review to the reviewer phone number. These limitations merely provide further transmitting and analyzing of data which are used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). Further, the additional limitations in the dependent claims are simply generic computer functionality, claimed to perform the basic computer functions of: processing, analyzing, storing and transmitting data, which is well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional. (See Alice Corp., 134 S. Ct. at 2360; See Ultramercial, 772 F.3d at 716-17; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)).			Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered 
		Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).


					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. (US 2019/0066119 A1), hereinafter “Sengupta”, in view of Wohlwend et al. (US 2018/0158085 A1), hereinafter “Wohlwend”.

Regarding Claim 1, Sengupta teaches a method for processing a review request for storage in a database, the method comprising: receiving a review request from a reviewer (Sengupta, Abstract, discloses receiving and processing review submissions. Sengupta, para 0019, discloses a reviewer may wish to review a service entity. The service entity may be a service provider, such as a restaurant, plumber, HVAC repair, entertainment venue, etc., or, in some cases, may be a specific product or manufacturer, or any other entity or item that may be reviewed by a reviewer. Figure 1, and para 0016, 0035-0037 and 0065 discloses storing in databases);
…
accessing the database to retrieve eligibility data for the reviewer with regard to the …; (Sengupta, para 0036, discloses accessing data in structured data sets. Sengupta, para 0037, discloses execute queries on databases to identify information. The querying module may receive one or more data values or query strings, and may execute a query string based thereon on an indicated database, such as the memory, to identify information stored therein.);
determining whether the reviewer is eligible to review the provider associated with the provider … based on the eligibility data; … if the determining determines that the reviewer is eligible to review the provider (Sengupta, para 0005, discloses a reviewer is considered trustworthy. Sengupta, para 0020, discloses proof of access of a service or ownership. Sengupta, para 0029, discloses provide trustworthiness indications for reviewers. In such cases, when a review submitted by a reviewer (e.g., identified via their associated reviewer identifier) is determined as being trustworthy. Once …
subsequently receiving a review submission response from the reviewer, the review submission response being in response to the review creation response, the review submission response providing the review of the provider by the reviewer, and the review submission response including review data for the review; and (Sengupta, para 0020, discloses the reviewer may submit the review, where the review may include at least an entity identifier associated with the service entity in addition to feedback (e.g., their review) associated with the service entity. The entity identifier may be a unique value associated with the service entity … in identifying the service entity and data (e.g., reviews, verifications, communications, etc.)... The feedback may include any data that may be suitable for use as a review, such as a score, rating, description, time and/or date, one or more images, one or more videos, reviewer information, proof of access of a service or ownership (review data for the review));
accessing the database to update the database to at least include the review data for the review of the provider by the reviewer (Sengupta, para 0022, discloses once the review has been received and associated with a review identifier, the processing server may include the review and review identifier in a new block that is to be confirmed and added to the blockchain. Further, Sengupta, para 0036, discloses updating structured data sets stored.)
While Sengupta teaches receiving and verifying review submissions, Sengupta does not appear to explicitly teach: “the reviewer having a reviewer phone number associated with the reviewer, the review request including a provider phone number associated with a provider; extracting the reviewer phone number and the provider phone number from the review request”.
In the same field of endeavor, Wohlwend teaches the reviewer having a reviewer phone number associated with the reviewer, the review request including a provider phone number associated with a provider; (Wohlwend, Abstract. Wohlwend, para 0050, 0061, 0068. Wohlwend, Figure 2. Wohlwend, para 0029, discloses initiation, implementation, execution, and operation of a 
extracting the reviewer phone number and the provider phone number from the review request; (Wohlwend, para 0137, Figures 5E-5F, discloses reviewer phone number (555)555-5555 (Figure 5E1) and discloses provider phone number (903)-555-2567 (Figure 5F). Further, Wohlwend, para 0050, discloses the database may maintain information related to the customers, users, groups, or companies.)
Since both Sengupta and Wohlwend teach customer feedback reviews, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sengupta and Wohlwend, with the motivation to include the provider and reviewers phone number from the review request to communicate notifications and messages between the provider and reviewers with real-time feedback information (Wohlwend, Abstract and para 0072).
While Sengupta teaches receiving and verifying review submissions, Sengupta does not appear to explicitly teach “forming a review creation response for the reviewer …transmitting the review creation response to the reviewer”.
In the same field of endeavor, Wohlwend teaches forming a review creation response for the reviewer (Wohlwend, Figures 3D, 7B, 7D, 7E and para 0021 and 0025 discloses review responses generated for a mobile device. Wohlwend, para 0124, discloses the survey can be modified to be used in other environments and businesses, such as health care hospital locations, various retail sales locations, apartment complex locations, or any type of business); transmitting the review creation response to the reviewer (Wohlwend, Figure 6C, discloses sending the survey (review) to the user’s phone number or email. Further, Wohlwend, para 0031, discloses transmission of messaging to users... The users can receive real-time notifications by text, email or other instant messaging…to improve attention to the customer experience).
Since both Sengupta and Wohlwend teach customer feedback reviews, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sengupta and Wohlwend, with the motivation to include a review creation response for the 

Regarding Claim 2, Sengupta, now incorporating Wohlwend, teaches a method as recited in claim 1, and Sengupta further teaches wherein the database associates the review of the provider to the provider phone number and also associates the review as provided by the reviewer (Sengupta, para 0021, discloses upon receipt of the review, the processing server may generate a reviewer identifier to be associated with the reviewer. The reviewer identifier may be a unique value that is associated with the reviewer and uniquely associated with all reviews submitted by the reviewer. In instances where the reviewer had been previously assigned a reviewer identifier, the submitted review may include the reviewer's review identifier. The reviewer identifier may be any suitable type of value, such as an identification number, username, e-mail address, private key (e.g., used to generate a digital signature that can be verified by the processing server 102 to authenticate the reviewer 104), etc. Examiner notes it is obvious the identifier may be a phone number, and further notes Wohlwend reference explicitly teaches phone numbers associated with the reviewer (see at least Wohlwend, Figure 5E1). Further, Sengupta, para 0022, discloses once the review has been received and associated with a review identifier, the processing server may include the review and review identifier in a new block that is to be confirmed and added to the blockchain. Further, Sengupta, para 0036, discloses updating structured data sets stored.)

Regarding Claim 3, Sengupta, now incorporating Wohlwend, teaches a method as recited in claim 1, and Sengupta further teaches wherein the database associates the review of the provider to the provider phone number and also associates the review to the reviewer phone number (Sengupta, para 0021, discloses upon receipt of the review, the processing server may generate a reviewer identifier to be associated with the reviewer. The reviewer identifier may be a unique value that is associated with the reviewer and uniquely associated with all reviews submitted by the reviewer. In instances where the reviewer had been previously assigned a reviewer identifier, the submitted review may include the reviewer's review identifier. The reviewer identifier may be any suitable type of value, 

Regarding Claim 4, Sengupta, now incorporating Wohlwend, teaches a method as recited in claim 1, and Sengupta further teaches wherein the review data includes at least a provider classification and a plurality of feedback indications (Sengupta, para 0020, teaches review including service entity identifier (provider classification) and feedback from the review including score, rating, description, one or more images or videos (plurality of feedback indications). Examiner notes, Wohlwend also teaches Wohlwend, Figure 2E, element 291, discloses rating questions in surveys. Wohlwend, Figure 3D, discloses a plurality of feedback indications as it discloses on a scale of 1-10 would you recommend; would you share on social media from poor to excellent. Further, Wohlwend, Figure 6J, discloses 5 star ratings on google, with the provider classification as “auto group”). 

Regarding Claim 5, Sengupta, now incorporating Wohlwend, teaches a method as recited in claim 1, and Sengupta further teaches wherein the method comprises:… and database associates the review of the provider to the provider phone number and also associates the review as provided by the reviewer (Sengupta, para 0021, discloses upon receipt of the review, the processing server may generate a reviewer identifier to be associated with the reviewer. The reviewer identifier may be a unique value that is associated with the reviewer and uniquely associated with all reviews submitted by the reviewer. In instances where the reviewer had been previously assigned a reviewer identifier, the submitted review may include the reviewer's review identifier. The reviewer identifier may be any suitable type of value, such as an identification number, username, e-mail address, private key (e.g., used to notifying the reviewer that the review has been successively submitted”.
In the same field of endeavor, Wohlwend teaches notifying the reviewer that the review has been successively submitted (Wohlwend, Figure 3D, discloses the review and the submit button. Figure 3E, discloses “Thank you Mr. Smith”. Examiner is interpreting the response of “Thank you Mr. Smith” as notifying the reviewer the review has been submitted.) Since both Sengupta and Wohlwend teach customer feedback reviews, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sengupta and Wohlwend, with the motivation to include a notification to the reviewer to include the review has been successfully submitted and saying thank you to the reviewer to improve the customer experience (Wohlwend, Abstract and para 0031).

Regarding Claim 6, Sengupta, now incorporating Wohlwend, teaches a method as recited in claim 1, and Sengupta further teaches wherein the method comprises: updating consolidated review indicia pertaining to the provider based on at least a portion of the review data for the review of the provider (Sengupta, para 0019, discloses a reviewer may wish to review a service entity. The service entity may be a service provider, such as a restaurant, plumber, HVAC repair, entertainment venue, etc., or, in some cases, may be a specific product or manufacturer, or any other entity or item that may be reviewed by a reviewer. Sengupta, para 0022, discloses once the review has been received and associated with a review identifier, the processing server may include the review and review identifier in a new block that is to be confirmed and added (updated). Further, Sengupta, para 0016, discloses once a block is completed, the block is added to the blockchain and the transaction record thereby updated. 

Regarding Claim 8, Sengupta, now incorporating Wohlwend, teaches a method as recited in claim 1. While Sengupta teaches receiving and verifying review submissions, Sengupta does not appear to explicitly teach “wherein the transmitting of the review creation response and the subsequent receiving the review submission response are performed by a plurality of steps”.
In the same field of endeavor, Wohlwend teaches wherein the transmitting of the review creation response and the subsequent receiving the review submission response are performed by a plurality of steps (Wohlwend, Figures 3D, 7B, 7D, 7E and para 0021 and 0025 discloses review responses generated for a mobile device. Wohlwend, Figure 6E, discloses message type is text message, sending messages to recipients. Examiner notes from Figure 6E, there is a plurality of steps in the review creation response as the user is clicking the message type, the recipient users and sending. From Figure 7D, is plurality of steps of reviewer completing the review and submitting. Further, Wohlwend, para 0067-0069, discloses a series of texts between users).
Since both Sengupta and Wohlwend teach customer feedback reviews, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Sengupta transmitting of the review creation response and the subsequent receiving the review submission response are performed by a plurality of steps as taught by Wohlwend, with the motivation to include a review creation response for the review with multiple steps to conduct real-time feedback from a customer to improve the customer experience (Wohlwend, Abstract and para 0031).

Regarding Claim 9, Sengupta, now incorporating Wohlwend, teaches a method as recited in claim 1. While Sengupta teaches receiving and verifying review submissions, Sengupta does not appear to explicitly teach “wherein each of the plurality of steps includes a text message, wherein the transmitting of the review creation response to the reviewer is performed over a series of text messages, and wherein the subsequently receiving the review submission response from the reviewer is performed over a series of text messages”.
In the same field of endeavor, Wohlwend teaches wherein each of the plurality of steps includes a text message, wherein the transmitting of the review creation response to the reviewer is performed over a series of text messages, and wherein the subsequently receiving the review submission response from the reviewer is performed over a series of text messages (Wohlwend, Figures 3D, 7B, 7D, 7E and para 0021 and 0025 discloses review responses generated for a mobile device. Wohlwend, Figure 6E, discloses message type is text message, sending messages to recipients. Examiner notes from Figure 6E, there is a plurality of steps in the review creation response as the user is clicking the message type, the recipient users and sending. From Figure 7D, is plurality of steps of reviewer completing the review and submitting. Further, Wohlwend, para 0067-0069, discloses a series of texts between users).
Since both Sengupta and Wohlwend teach customer feedback reviews, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Sengupta the review performed over a series of text messages as taught by Wohlwend, with the motivation to include a review creation response for the review to conduct real-time feedback from a customer to improve the customer experience (Wohlwend, Abstract and para 0031).

Regarding Claim 10, Sengupta, now incorporating Wohlwend, teaches a method as recited in claim 1, and Sengupta further teaches wherein the method comprises: validating the review submission response received, wherein the validating is performed after the receiving the review submission response and before the accessing the database to update the database to at least include the review data for the review of the provider by the reviewer (Sengupta, Abstract. Sengupta, para 0016, 0022-0023, 0035-0036, 0057. Sengupta, para 0023, discloses data values stored in each block may include review submissions, such as the review submitted by the reviewer as well as verifications and trustworthiness determinations. Upon receipt of the reviewer's review and identification of the review identifier, the processing server may include a review data value in a new block that includes the review and review identifier, and may electronically transmit the block to one or more other 

Regarding Claim 11, Sengupta, now incorporating Wohlwend, teaches a method as recited in claim 10, and Sengupta further teaches wherein the validating confirms that the review submission response is provided by the reviewer having the reviewer phone number that initiated the review request (Sengupta, para 0021, discloses upon receipt of the review, the processing server may generate a reviewer identifier to be associated with the reviewer. The reviewer identifier may be a unique value that is associated with the reviewer and uniquely associated with all reviews submitted by the reviewer. In instances where the reviewer had been previously assigned a reviewer identifier, the submitted review may include the reviewer's review identifier. The reviewer identifier may be any suitable type of value, such as an identification number, username, e-mail address, private key (e.g., used to generate a digital signature that can be verified by the processing server 102 to authenticate the reviewer 104), etc. Examiner notes it is obvious the identifier may be a phone number, and further notes Wohlwend reference explicitly teaches phone numbers associated with the reviewer (see at least Wohlwend, Figure 5E1). Further, Sengupta, para 0022, discloses once the review has been received and associated with a review identifier, the processing server may include the review and review identifier in a new block.)

Regarding Claim 12, Sengupta teaches a method for processing a review request for storage in a database, the method comprising: receiving a review request from a reviewer …
the provider classification from the review request …and (ii) a provider classification; (Sengupta, Abstract, discloses receiving and processing review submissions. Sengupta, para 0019, discloses a reviewer may wish to review a service entity. The service entity may be a service provider, such as a restaurant, plumber, HVAC repair, entertainment venue, etc., or, in some cases, may be a specific product or manufacturer, or any other entity or item that may be reviewed by a reviewer. Figure 1, and para 0016, 0035-0037 and 0065 discloses storing in databases);
 …
subsequently receiving a review submission response from the reviewer, the review submission response being in response to the review creation response, the review submission response providing the review of the provider by the reviewer, and the review submission response including review data for the review; and (Sengupta, para 0020, discloses the reviewer may submit the review, where the review may include at least an entity identifier associated with the service entity in addition to feedback (e.g., their review) associated with the service entity. The entity identifier may be a unique value associated with the service entity … in identifying the service entity and data (e.g., reviews, verifications, communications, etc.)... The feedback may include any data that may be suitable for use as a review, such as a score, rating, description, time and/or date, one or more images, one or more videos, reviewer information, proof of access of a service or ownership (review data for the review));
accessing the database to update the database to at least include the review data for the review of the provider by the reviewer (Sengupta, para 0022, discloses once the review has been received and associated with a review identifier, the processing server may include the review and review identifier in a new block that is to be confirmed and added to the blockchain. Further, Sengupta, para 0036, discloses updating structured data sets stored.)
While Sengupta teaches receiving and verifying review submissions, Sengupta does not appear to explicitly teach: “the reviewer having a reviewer phone number associated with the reviewer, the review request including (i) a provider phone number associated with a provider … extracting the reviewer phone number, the provider phone number”.
In the same field of endeavor, Wohlwend teaches the reviewer having a reviewer phone number associated with the reviewer, the review request including (i) a provider phone number associated with a provider (Wohlwend, Abstract. Wohlwend, para 0050, 0061, 0068. Wohlwend, Figure 2. Wohlwend, para 0029, discloses initiation, implementation, execution, and operation of a Comments, Suggestion and Concerns (or “CSC) service, either prompted based on responses to survey questions, automatically initiated, or manually initiated by program users (receiving request from a reviewer). Wohlwend, para 0137, Figures 5E-5F, discloses reviewer phone number (555)555-5555 (Figure 5E1) and discloses provider phone number (903)-555-2567 (Figure 5F)); extracting the reviewer phone number, the provider phone number (Wohlwend, para 0137, Figures 5E-5F, discloses reviewer phone number (555)555-5555 (Figure 5E1) and discloses provider phone number (903)-555-2567 (Figure 5F). Further, Wohlwend, para 0050, discloses the database may maintain information related to the customers, users, groups, or companies.)
Since both Sengupta and Wohlwend teach customer feedback reviews, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sengupta and Wohlwend, with the motivation to include the provider and reviewers phone number from the review request to communicate notifications and messages between the provider and reviewers with real-time feedback information (Wohlwend, Abstract and para 0072).
While Sengupta teaches receiving and verifying review submissions, Sengupta does not appear to explicitly teach “forming a review creation response for the reviewer dependent on the provider classification of the provider; transmitting the review creation response to the reviewer”.
In the same field of endeavor, Wohlwend teaches forming a review creation response for the reviewer dependent on the provider classification of the provider (Wohlwend, Figures 3D, 7B, 7D, 7E and para 0021 and 0025 discloses review responses generated for a mobile device. Wohlwend, para 0124, discloses the survey can be modified to be used in other environments and businesses, such as health care hospital locations, various retail sales locations, apartment complex locations, or any type of business); transmitting the review creation response to the reviewer (Wohlwend, Figure 6C, discloses sending the survey (review) to the user’s phone number or email. Further, Wohlwend, para 0031, discloses transmission of messaging to users... The users can receive real-time notifications by text, email or other instant messaging…to improve attention to the customer experience).
Since both Sengupta and Wohlwend teach customer feedback reviews, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sengupta and Wohlwend, with the motivation to include a review creation response for the review and transmit it to the reviewer to conduct real-time feedback from a customer to improve the customer experience (Wohlwend, Abstract and para 0031). The Sengupta invention, now incorporating the Wohlwend invention, has all the limitations of claim 12.

Regarding Claim 13, Sengupta, now incorporating Wohlwend, teaches a method as recited in claim 12, and Sengupta further teaches wherein the database associates the review of the provider to the provider phone number and also associates the review to the reviewer phone number (Sengupta, para 0021, discloses upon receipt of the review, the processing server may generate a reviewer identifier to be associated with the reviewer. The reviewer identifier may be a unique value that is associated with the reviewer and uniquely associated with all reviews submitted by the reviewer. In instances where the reviewer had been previously assigned a reviewer identifier, the submitted review may include the reviewer's review identifier. The reviewer identifier may be any suitable type of value, such as an identification number, username, e-mail address, private key (e.g., used to generate a digital signature that can be verified by the processing server 102 to authenticate the reviewer 104), etc. Examiner notes it is obvious the identifier may be a phone number, and further notes Wohlwend reference explicitly teaches phone numbers associated with the reviewer (see at least Wohlwend, Figure 5E1). Further, Sengupta, para 0022, discloses once the review has been received and associated with a review identifier, the processing server may include the review and review identifier in a new block that is to be confirmed and added to the blockchain. Further, Sengupta, para 0036, discloses updating structured data sets stored.)

Regarding Claim 14, Sengupta, now incorporating Wohlwend, teaches a method as recited in claim 12, and Sengupta further teaches wherein the review data including at least a provider classification and a plurality of feedback indications (Sengupta, para 0020, teaches review including service entity identifier (provider classification) and feedback from the review including score, rating, description, one or more images or videos (plurality of feedback indications). Examiner notes, Wohlwend also teaches Wohlwend, Figure 2E, element 291, discloses rating questions in surveys. Wohlwend, Figure 3D, discloses a plurality of feedback indications as it discloses on a scale of 1-10 would you recommend; would you share on social media from poor to excellent. Further, Wohlwend, Figure 6J, discloses 5 star ratings on google, with the provider classification as “auto group”). 

Regarding Claim 15, Sengupta, now incorporating Wohlwend, teaches a method as recited in claim 12, and Sengupta further teaches wherein the method comprises:… and database associates the review of the provider to the provider phone number and also associates the review as provided by the reviewer (Sengupta, para 0021, discloses upon receipt of the review, the processing server may generate a reviewer identifier to be associated with the reviewer. The reviewer identifier may be a unique value that is associated with the reviewer and uniquely associated with all reviews submitted by the reviewer. In instances where the reviewer had been previously assigned a reviewer identifier, the submitted review may include the reviewer's review identifier. The reviewer identifier may be any suitable type of value, such as an identification number, username, e-mail address, private key (e.g., used to generate a digital signature that can be verified by the processing server 102 to authenticate the reviewer 104), etc. Examiner notes it is obvious the identifier may be a phone number, and further notes Wohlwend reference explicitly teaches phone numbers associated with the reviewer (see at least Wohlwend, Figure 5E1). Further, Sengupta, para 0022, discloses once the review has been received and associated with a review identifier, the processing server may include the review and review identifier in a new block that is to be confirmed and added to the blockchain. Further, Sengupta, para 0036, discloses updating structured data sets stored.).	While Sengupta teaches receiving and verifying review submissions, Sengupta does not appear to explicitly teach “notifying the reviewer that the review has been successively submitted”.
In the same field of endeavor, Wohlwend teaches notifying the reviewer that the review has been successively submitted (Wohlwend, Figure 3D, discloses the review and the submit button. Figure 3E, discloses “Thank you Mr. Smith”. Examiner is interpreting the response of “Thank you Mr. Smith” as notifying the reviewer the review has been submitted.) Since both Sengupta and Wohlwend teach customer feedback reviews, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sengupta and Wohlwend, with the motivation to include a notification to the reviewer to include the review has been successfully submitted and saying thank you to the reviewer to improve the customer experience (Wohlwend, Abstract and para 0031).

Regarding Claim 16, Sengupta, now incorporating Wohlwend, teaches a method as recited in claim 12, and Sengupta further teaches wherein the method comprises: accessing the database to retrieve eligibility data for the reviewer with regard to the provider … (Sengupta, para 0036, discloses accessing data in structured data sets. Sengupta, para 0037, discloses execute queries on databases to identify information. The querying module may receive one or more data values or query strings, and may execute a query string based thereon on an indicated database, such as the memory, to identify information stored therein.);
determining whether the reviewer is eligible to review the provider associated with the provider … based on the eligibility data … if the determining determines that the reviewer is eligible to review the provider (Sengupta, para 0005, discloses a reviewer is considered trustworthy. Sengupta, para 0020, discloses proof of access of a service or ownership. Sengupta, para 0029, discloses provide trustworthiness indications for reviewers. In such cases, when a review submitted by a reviewer (e.g., identified via their associated reviewer identifier) is determined as being trustworthy. Once the reviewer 104 has submitted the sufficient number of trusted reviews, they may be considered a trusted reviewer, with a trustworthiness data value being generated … reviewer's reviewer identifier and the indication that the reviewer is trusted. Examiner is interpreting a trustworthy reviewer as a reviewer that is eligible to review the provider.)
While Sengupta teaches receiving and verifying review submissions, Sengupta does not appear to explicitly teach “provider phone number … wherein the forming of the review creation response for the reviewer forms the review creation response”.
In the same field of endeavor, Wohlwend teaches provider phone number (Wohlwend, para 0137, Figures 5E-5F, discloses reviewer phone number (555)555-5555 (Figure 5E1) and discloses provider phone number (903)-555-2567 (Figure 5F)) wherein the forming of the review creation response for the reviewer forms the review creation response (Wohlwend, Figures 3D, 7B, 7D, 7E and para 0021 and 0025 discloses review responses generated for a mobile device. Wohlwend, para 0124, discloses the survey can be modified to be used in other environments and businesses, such as health care hospital locations, various retail sales locations, apartment complex locations, or any type of business. Wohlwend, Figure 6C, discloses sending the survey (review) to the user’s phone number or 
Since both Sengupta and Wohlwend teach customer feedback reviews, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sengupta and Wohlwend, with the motivation to include a review creation response for the reviewer via phone or text message to conduct real-time feedback from a customer to improve the customer experience (Wohlwend, Abstract and para 0031 and 0066).

Regarding Claim 17, Sengupta, now incorporating Wohlwend, teaches a method as recited in claim 12. Yet, Sengupta, does not appear to explicitly teach “wherein the method comprises: offering the reviewer an opportunity to further include a text review for the provider; and determining whether a text review submission has been received from the reviewer”.
In the same field of endeavor, Wohlwend teaches wherein the method comprises: offering the reviewer an opportunity to further include a text review for the provider; and determining whether a text review submission has been received from the reviewer (Wohlwend, Figure 7D, element 732, offers the reviewer an opportunity to include a text review. Wohlwend, Figure 6J, displays the text review).
Since both Sengupta and Wohlwend teach customer feedback reviews, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Sengupta the review including a text review for the provider as taught by Wohlwend, with the motivation to conduct feedback from a customer to improve the customer experience (Wohlwend, Abstract and para 0031).

Regarding Claim 18, Sengupta teaches a method for accessing information pertaining to a service provider, said method comprising: electronically receiving an inquiry submission from a requestor, the inquiry submission being initiated by the requestor via a network (Sengupta, Abstract, discloses receiving and processing review submissions for service providers. Sengupta, para 0019, discloses a reviewer may wish to review a service entity. The service entity may be a service 
…
accessing a provider database using the … to retrieve access data for retrieval of provider review information pertaining to the service provider; (Sengupta, discloses review submissions for service providers. Sengupta, para 0036, discloses accessing data in structured data sets. Sengupta, para 0037, discloses execute queries on databases to identify information. The querying module may receive one or more data values or query strings, and may execute a query string based thereon on an indicated database, such as the memory, to identify information stored therein.);
retrieving the provider review information pertaining to the service provider using the access data (Sengupta, para 0030, discloses processing server may evaluate all reviews to identify an overall score for the service entity);
While Sengupta teaches receiving and verifying review submissions, Sengupta does not appear to explicitly teach: “the inquiry submission including a telephone number associated with a service provider”.
In the same field of endeavor, Wohlwend teaches the inquiry submission including a telephone number associated with a service provider (Wohlwend, Abstract. Wohlwend, para 0050, 0061, 0068. Wohlwend, Figure 2. Wohlwend, para 0029, discloses initiation, implementation, execution, and operation of a Comments, Suggestion and Concerns (or “CSC) service, either prompted based on responses to survey questions, automatically initiated, or manually initiated by program users (receiving request from a reviewer). Wohlwend, para 0137, Figures 5E-5F, discloses reviewer phone number (555)555-5555 (Figure 5E1) and discloses provider phone number (903)-555-2567 (Figure 5F) Further, Wohlwend, para 0050, discloses the database may maintain information related to the customers, users, groups, or companies.);
Since both Sengupta and Wohlwend teach customer feedback reviews, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sengupta and Wohlwend, with the motivation to include the provider phone number from the 
While Sengupta teaches receiving and verifying review submissions, Sengupta does not appear to explicitly teach “electronically transmitting the provider review information to the requestor.”
In the same field of endeavor, Wohlwend teaches electronically transmitting the provider review information to the requestor (Wohlwend, Figures 3D, 7B, 7C, 7D, 7E and para 0021 and 0025 discloses review responses generated for a mobile device. Wohlwend, para 0124, discloses the survey can be modified to be used in other environments and businesses, such as health care hospital locations, various retail sales locations, apartment complex locations, or any type of business. Figure 6C, discloses sending the survey (review) to the user’s phone number or email. Further, Wohlwend, para 0031, discloses transmission of messaging to users... The users can receive real-time notifications by text, email or other instant messaging…to improve attention to the customer experience).
Since both Sengupta and Wohlwend teach customer feedback reviews, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sengupta and Wohlwend, with the motivation to include electronically transmitting the provider review information to the requestor to conduct real-time feedback from a customer to improve the customer experience (Wohlwend, Abstract and para 0031). The Sengupta invention, now incorporating the Wohlwend invention, has all the limitations of claim 18.

Regarding Claim 19, Sengupta, now incorporating Wohlwend, teaches a method as recited in claim 18, and Sengupta further teaches wherein, prior to the receiving of the inquiry submission, the provider review information is stored in a data store, and the access data for retrieval of the provider review information is stored in the provider database (Sengupta, Abstract, discloses receiving review submissions. Sengupta, para 0019, discloses a reviewer may wish to review a service entity. The service entity may be a service provider, such as a restaurant, plumber, HVAC repair, entertainment venue, etc., or, in some cases, may be a specific product or manufacturer, or any other entity or item that may be reviewed by a reviewer. Figure 1, and para 0016, 0035-0037, 0043 and 0065 discloses storing in databases. Sengupta, para 0017, discloses service reviews based on verifications and review data stored. Sengupta, para 0036, discloses accessing of structured data sets stored).

Regarding Claim 20, Sengupta, now incorporating Wohlwend, teaches a method as recited in claim 18.	While Sengupta teaches receiving and verifying review submissions, Sengupta does not appear to explicitly teach “wherein the provider database includes a URL for a provider review webpage that pertains to the provider, and wherein the electronically transmitting the response to the requestor comprises electronically transmitting an electronic message to the requestor that includes the URL for the provider review webpage.”
In the same field of endeavor, Wohlwend teaches wherein the provider database includes a URL for a provider review webpage that pertains to the provider, and wherein the electronically transmitting the response to the requestor comprises electronically transmitting an electronic message to the requestor that includes the URL for the provider review webpage (Wohlwend, Figure 6C. Wohlwend, para 0050, discloses the database may maintain information related to the customers, users, groups, team members, or companies. Wohlwend, para 0080-0081, discloses a unique URL link can be provided in the CRS customer response service survey to the customer. Further, Wohlwend, para 0092-0094, discloses URL for company review webpage. Wohlwend, para 0031, discloses transmission of messaging to users... The users can receive real-time notifications by text, email or other instant messaging…to improve attention to the customer experience).
 Since both Sengupta and Wohlwend teach customer feedback reviews, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sengupta and Wohlwend, with the motivation to include URL for the provider review webpage to improve the customer service experience (Wohlwend, Abstract and para 0031).

Regarding Claim 21, Sengupta, now incorporating Wohlwend, teaches a method as recited in claim 18, and Sengupta further teaches wherein the provider review information includes accumulated review data and individual review data (Sengupta, para 0019, discloses the review may be submitted via a reviewer device which may be a computing device that is configured to communicate with the processing server using any suitable communication network and method, such as via a web 

Regarding Claim 22, Sengupta, now incorporating Wohlwend, teaches a method as recited in claim 21, and Sengupta further teaches wherein the accumulated review data includes an overall recommendation indicator for the provider based on a plurality of previously submitted reviews concerning the provider from different requestors (Sengupta, para 0030, discloses evaluate all reviews to identify an overall score for the service entity (e.g., based on scores included in each of the reviews)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sengupta and Wohlwend, and further in view of Billings (US 9,280,558 B1), hereinafter “Billings”.

Regarding Claim 7, Sengupta, now incorporating Wohlwend, teaches a method as recited in claim 1. Yet, Sengupta and Wohlwend to not appear to explicitly teach “determining whether the provider is a top provider for an area affiliated with the provider.”
In the same field of endeavor, Billings teaches determining whether the provider is a top provider for an area affiliated with the provider (Billings, Column 6, lines 64-65, teaches business rating data may be employed to identify a geobox targeted to highly rated businesses in a particular location). It would have been obvious to one of ordinary skill in the art before the effective filing data of the invention to combine Sengupta with Billings identifying highly rated businesses for an area with the motivation to encompass an area more likely to be of interest to a user (Billings, Column 6, lies 23-24.) The Sengupta and Wohlwend invention, now incorporating the Billings invention, has all the limitations of claim 7.

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Boone US 2013/0111364 A1 – discussing feedback for users on Ebay; positive, neutral and negative comments. Para 0030, discloses the comments/feedback may be translated into any number of different languages.
Chen US 2015/0180818 A1 – discussing Systems and methods for facilitating the exchange of information relating to product review data expressed by a reviewer with a social media platform or in other platforms are provided. More particularly, a reviewer can optionally surface product review data extracted from reviewer generated content. The product review data can include a sentiment expression about a product or service. The reviewer can optionally make the product review data available to a third party entity that might be interested in the product review data. An interface can be provided between the reviewer and the entity that enables the entity to interact with reviewer. Chen, Figure 1, disclosing a review platform.
Dang et al. US 10,540,404 B1 – discussing Non-transitory computer-readable storage medium, such as cell phones for executing instructions, comprises one or more processors of a computer system, and the computer system identifies one or more reviewers for a set of documents.
Lee et al. US 9,015,245 B1 – discussing Method for ranking and displaying comments from remote viewer on e.g. LCD of mobile phone in experience-sharing session, involves displaying first and second comments satisfying display criteria and updated version of display criteria.
Liu et al. US 2017/0308589 A1 – recommendations from comments online.
Trauth US 2008/0040194 A1 – discussing The measure of satisfaction has rating selected by the end user and is stored in a telephone directory based on the vendor identifier for 
Wu et al. US 2014/0108152 A1 – discussing Method for managing social network relationships between commercial entity and users, involves receiving data regarding an opinion, and creating data regarding sentiment group in social network account of commercial entity.
Pickover et al. US 2018/0357683 A1 – discussing techniques for managing data associated with a rating of a given subject, such as a rating of a product, a service, an individual, a business, etc.
Bishop US 8,732,585 B2 – discussing yet another example of a community network is a review network. People know their friends tastes, so they can trust a friends review more than another person’s review. Column 2, lines 49-52, discloses if the email comprises a URL that points to the updated information, the URL can be used by the sidebar to retrieve and display the updated information as part of a vitality slidesheet.
Jones et al. US 2009/0276419 A1 – discussing review requests, updating database. Figure 3-4. Para 0116, discloses guides phone numbers. Para 0118, discloses A user may be identified by the search system 130. When a user system such as the user system 135 establishes a communication session with the search system 130, an identifier of a user system is determined. An identifier of a user system may be associated with other information regarding a user. A user system may be identified using a telephone number.
Kopikare US 2019/0318370 A1 – discloses Figure 2, requesting survey, generating survey, providing questions and responses.
WO 2017/094169 A1 – discussing reviews based on merchandise categories.

Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629
/SANGEETA BAHL/Primary Examiner, Art Unit 3629